Title: John Forsyth to Thomas Jefferson, 16 January 1819
From: Forsyth, John
To: Jefferson, Thomas


          
            Washington Jany 16. 1819
          
          J Forsyth presents his best acknowledgements to Mr Jefferson for the Copy of the proceedings and Report of the  Commissioners for the University of Virginia & particularly for the flattering assurances inscribed upon it. For the work itself J Forsyth hopes the author will receive the highest of all human rewards an opportunity of witnessing the blessings it will confer upon his Country
        